 



Exhibit 10.54
AMENDMENT NO. 1
TO THE OUTSIDE DIRECTOR RESTRICTED STOCK AWARD
TOREADOR RESOURCES CORPORATION
2005 LONG-TERM INCENTIVE PLAN
     This AMENDMENT NO. 1 (this “Amendment”) is made as of the 23rd day of
January, 2008 by and between Toreador Resources Corporation, a Delaware
corporation (the “Company”), and                                          (the
“Participant”), to that certain Restricted Stock Award Agreement (the
“Agreement”) by and between the Company and the Participant
dated                           , 20     . Terms used in this Amendment with
initial capital letters that are not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement, or to the extent such terms
are not defined in the Agreement, the meanings ascribed to such terms in the
Toreador Resources Corporation 2005 Long-Term Incentive Plan (the “Plan”).
     WHEREAS, the Agreement may be amended if the amendment is in writing and
signed by the Company and the Participant; and
     WHEREAS, the Company and the Participant desire to amend the Agreement’s
vesting provisions to reflect changes approved by the Company’s Compensation
Committee on January 23, 2008.
     NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and for other good and valuable
consideration, the adequacy of which is hereby acknowledged, the Company and the
Participant hereby amend the Agreement as follows:
     1. Section 3 of the Agreement shall be amended in its entirety to read as
follows:

  3.   Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be vested as follows:         [Vesting information to be provided in each
individual agreement].         Notwithstanding the foregoing, in the event that
a Change in Control occurs, then immediately prior to the effective date of such
Change in Control, the total restricted stock not previously vested shall
thereupon immediately become vested.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the day and year first set forth above.

            TOREADOR RESOURCES CORPORATION
      By:           Name:                   PARTICIPANT
      By:           Name:              

2